Name: 98/298/EC, Euratom: Council Decision of 27 April 1998 appointing two members of the Economic and Social Committee
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1998-05-07

 Avis juridique important|31998D029898/298/EC, Euratom: Council Decision of 27 April 1998 appointing two members of the Economic and Social Committee Official Journal L 133 , 07/05/1998 P. 0022 - 0022COUNCIL DECISION of 27 April 1998 appointing two members of the Economic and Social Committee (98/298/EC, Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 194 thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 166 thereof,Having regard to the Council Decision of 26 September 1994 appointing the members of the Economic and Social Committee for the period up to 20 September 1998 (1),Whereas two seats as members of that Committee have fallen vacant following the resignation of Ms H. C. J. van den Burg and Mr A. LÃ ¶nnberg;Having regard to the nominations submitted, on the one hand, by the Swedish Government and, on the other, by the Netherlands Government,Having obtained the opinion of the Commission of the European Communities,HAS DECIDED AS FOLLOWS:Sole Article Ms J. F. E. van der Hooft and Mr E. E. Ehnmark are hereby appointed members of the Economic and Social Committee in place of Ms H. C. J. van den Burg and Mr A. LÃ ¶nnberg for the remainder of their term of office, which runs until 20 September 1998.Done at Luxembourg, 27 April 1998.For the CouncilThe PresidentR. COOK(1) OJ L 257, 5. 10. 1994, p. 20.